DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, lines 4-6 of “REMARKS”, filed 03/14/2022, with respect to Claim Objections have been fully considered and are persuasive.  The objection of claims 5, 7 and 8 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santhouse et al. (US 5,729,907; hereinafter Santhouse).

    PNG
    media_image1.png
    643
    568
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    576
    388
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    388
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    551
    595
    media_image4.png
    Greyscale



Regarding claim 1, Santhouse shows a multiple nozzle attachment (50, fig. 5) for a hair dryer (hair dryer, Abstract) comprising: 
a conical body (see ANNOTATE fig. 5) having a rear portion (lower portion of conical body, ANNOTATE fig. 5) and a distal portion (upper portion of conical body, ANNOTATE fig. 5), the rear portion (lower portion of conical body, ANNOTATE fig. 5) having a circular diameter that is greater than a circular diameter of the distal portion (upper portion of conical body, ANNOTATE fig. 5) to form a taper (as shown in figs. 5-8, the conical body is taper from the lower portion or rear portion of the conical body to the upper portion or distal portion of the conical body; thus, the lower portion or rear portion of the conical body has a circular diameter that is greater than a circular diameter of the upper portion or distal portion of the conical body), the circular diameter of the rear portion (lower portion of conical body, ANNOTATE fig. 5) forms a rear circular opening (circular opening of lower portion of conical body, ANNOTATED fig. 8) connectable to a barrel of the hair dryer (hair dryer, Abstract); 
at least two nozzles (58, figs. 5-8) extending distally from the conical body (see ANNOTATE fig. 5) each formed by a pair of side walls (left and right side walls of item 58, fig. 8) that are flat and joined on opposite sides by curved edges (see ANNOTATED fig. 5), each of the at least two nozzles (58, figs. 5-8) having a distal end (upper end of item 58, figs. 5-8) and a proximal end (lower end of item 58, figs. 5-8), wherein each distal end (upper end of item 58, figs. 5-8) has a distal end opening (opening of upper end of item 58, figs. 5, 8), and wherein each distal end opening (opening of upper end of item 58, figs. 5, 8) overlaps the rear circular opening (circular opening of lower portion of conical body, ANNOTATED fig. 8) and extends on opposite sides thereof; and 
wherein each distal end opening (opening of upper end of item 58, figs. 5, 8) has a length and a width (left-right length, front-back width, fig. 5), and each length (front-back width, fig. 5) is greater than each width (front-back width, fig. 5).

Regarding claim 2, Santhouse shows wherein the at least two nozzles (58, figs. 5-8) are generally parallel to each other, wherein the distal end opening (opening of upper end of item 58, figs. 5, 8) of each nozzle lays in an imaginary nozzle plane (see ANNOTATED figs. 7, 8), wherein, for each distal end opening (opening of upper end of item 58, figs. 5, 8), the imaginary nozzle plane (see ANNOTATED figs. 7, 8) formed by the respective distal end opening (opening of upper end of item 58, figs. 5, 8) has at least one elongated edge (elongated edge of item 50, ANNOTATED fig. 5) that is perpendicular to a longitudinal axis (as shown in ANNOTATED figs. 7 & 8, the imaginary nozzle plane(s) formed by the respective distal end opening is/are perpendicular to a vertical longitudinal axis of the item 50), wherein the longitudinal axis (vertical longitudinal axis of item 50, ANNOTATED figs. 7, 8) passes through the multiple nozzle attachment (50, fig. 5) and is co-linear with a longitudinal axis of the barrel of the hair dryer (hair dryer, Abstract) (when the item 50 attached to the hair dryer, the vertical longitudinal axis of item 50 would co-linear with a longitudinal axis of the barrel of the hair dryer) to which multiple nozzle attachment (50, fig. 5) is attached, and wherein the elongated edge (elongated edge of item 50, ANNOTATED fig. 5) is one of two longer portions of a long, skinny oval formed by each of the distal end openings (opening of upper end of item 58, figs. 5, 8).

Regarding claim 3, Santhouse shows wherein the distal end openings (opening of upper end of item 58, figs. 5, 8) have approximately the same area as each other (as shown in figs. 5-8, the openings of upper end of upper items 58 have approximately the same area as each other).

Regarding claim 4, Santhouse shows wherein at least one nozzle (58, figs. 5-8) is of a different distal length than another one of the nozzles (58, figs. 5-8).

Regarding claim 9, Santhouse shows wherein the side walls (left and right side walls of item 58, fig. 8) of each pair of side walls (left and right side walls of item 58, fig. 8) are parallel to one another (as shown in fig. 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Santhouse as applied to claim 1 above, and in view of Orsoff (US 3,837,581).

    PNG
    media_image5.png
    623
    705
    media_image5.png
    Greyscale


Regarding claims 5 & 7, Santhouse discloses wherein the distal end opening (opening of upper end of item 58, figs. 5, 8) of each nozzle (58, figs. 5-8) lays in an imaginary nozzle plane (see ANNOTATED figs. 7, 8), each of the imaginary nozzle planes (see ANNOTATED figs. 7, 8) is positioned relative to an imaginary plane (imaginary plane of circular opening of lower portion of conical body, ANNOTATED figs. 7, 8) in which the rear circular opening (circular opening of lower portion of conical body, ANNOTATED fig. 8) lays.  (Application claim 5)
Santhouse does not disclose each of the imaginary nozzle planes is positioned at an acute angle relative to an imaginary plane in which the rear circular opening lays; (Application claim 5) and 
wherein each distal end opening of each nozzle lays in the same imaginary nozzle plane. (Application claim 7)
Orsoff teaches each of the imaginary nozzle planes (Orsoff, imaginary nozzle planes of items 21, 22, ANNOATED fig. 4) (Orsoff, imaginary nozzle planes of items 27, 28, ANNOATED fig. 4) is positioned at an acute angle relative to an imaginary plane (Orsoff, imaginary plane of rear circular opening of item 15, ANNOATED fig. 4) in which the rear circular opening (Orsoff, rear circular opening of item 15, ANNOATED fig. 4) lays; (Application claim 5) and 
wherein each distal end opening of each nozzle (Orsoff, 21, 22, fig. 4) (Orsoff, 27, 28, fig. 4) lays in the same imaginary nozzle plane (Orsoff, imaginary nozzle planes of items 21, 22, ANNOATED fig. 4) (Orsoff, imaginary nozzle planes of items 27, 28, ANNOATED fig. 4). (Application claim 7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple nozzle attachment of Santhouse with each of the imaginary nozzle planes is positioned at an acute angle relative to an imaginary plane in which the rear circular opening lays; (Application claim 5) and wherein each distal end opening of each nozzle lays in the same imaginary nozzle plane. (Application claim 7), since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the multiple nozzle attachment of Santhouse would not operate differently with the claimed acute angle and since the acute angle is intended for ejecting the drying air from the hair dryer to an object to be dried such as hair, etc..., the multiple nozzle attachment would function appropriately having the claimed acute angle.  Further, applicant places no criticality on the value (or range) claimed, indicating simply that the acute angle “may” be within the claimed value (or ranges) (paragraphs [0028-0029] of Specification of the instant application).

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Santhouse as applied to claim 1 above, and in view of Orsoff (US 3,837,581).
Regarding claims 6 & 8, Santhouse discloses wherein the distal end opening (opening of upper end of item 58, figs. 5, 8) of each nozzle (58, figs. 5-8) lays in an imaginary nozzle plane (see ANNOTATED figs. 7, 8), and each said imaginary nozzle plane (see ANNOTATED figs. 7, 8) is positioned relative to an imaginary plane (imaginary plane of circular opening of lower portion of conical body, ANNOTATED figs. 7, 8) in which the rear circular opening (circular opening of lower portion of conical body, ANNOTATED fig. 8) lays.  (Application claim 6)
Santhouse does not disclose each said imaginary nozzle plane is positioned at 30 degrees relative to an imaginary plane in which the rear circular opening lays; (Application claim 6) and 
wherein each distal end opening of each nozzle lays in the same imaginary nozzle plane. (Application claim 8)
Orsoff teaches each said imaginary nozzle plane (Orsoff, imaginary nozzle planes of items 21, 22, ANNOATED fig. 4) (Orsoff, imaginary nozzle planes of items 27, 28, ANNOATED fig. 4) is positioned at 30 degrees (Orsoff, Fig. 4 of Orsoff appears to suggest that each of the imaginary nozzle planes of items 21, 22 or items 27, 28 is positioned at about 30 degree relative to an imaginary plane in which the rear circular opening of item 15 lays) relative to an imaginary plane (Orsoff, imaginary plane of rear circular opening of item 15, ANNOATED fig. 4) in which the rear circular opening (Orsoff, rear circular opening of item 15, ANNOATED fig. 4) lays; (Application claim 6) and
wherein each distal end opening of each nozzle (Orsoff, 21, 22, fig. 4) (Orsoff, 27, 28, fig. 4) lays in the same imaginary nozzle plane (Orsoff, imaginary nozzle planes of items 21, 22, ANNOATED fig. 4) (Orsoff, imaginary nozzle planes of items 27, 28, ANNOATED fig. 4). (Application claim 8)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple nozzle attachment of Santhouse with each said imaginary nozzle plane is positioned at 30 degrees relative to an imaginary plane in which the rear circular opening lays; (Application claim 6) and wherein each distal end opening of each nozzle lays in the same imaginary nozzle plane (Application claim 8), since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the multiple nozzle attachment of Santhouse would not operate differently with the claimed 30 degrees angle and since the 30 degrees angle is intended for ejecting the drying air from the hair dryer to an object to be dried such as hair, etc..., the multiple nozzle attachment would function appropriately having the claimed 30 degrees angle.  Further, applicant places no criticality on the value (or range) claimed, indicating simply that the 30 degrees angle “may” be within the claimed value (or ranges) (paragraphs [0028-0029] of Specification of the instant application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141. The examiner can normally be reached Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762